  Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 1 of 19 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS

Civil Action Number:

JUAN CARLOS GIL,

       Plaintiff,

vs.

RESTAURANT.COM, INC.,

       Defendant.


                                      COMPLAINT


       COMES NOW Plaintiff Juan Carlos Gil (“Plaintiff”), by and through his

undersigned counsel,      and hereby files this Complaint and sues               Defendant

Restaurant.com, Inc. (“Defendant”) for injunctive relief, attorney‟s fees and costs

(including, but not limited to, court costs and expert fees) pursuant to Title III of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12181-12189

(“ADA”), 28 C.F.R. Part 36 and the Illinois Human Rights Act (“ILHRA”) as codified at

775 ILCS 5 and alleges as follows:

                           INTRODUCTORY STATEMENT

       1.      Plaintiff brings this action in Federal Court to stop the exclusion of blind,

vision impaired, and low vision patrons of Defendant‟s business.

       2.      Businesses have choices when they offer their services to the public.

       3.       Businesses should not operate in any manner that creates discrimination

in access to their products and services.



                                             1
  Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 2 of 19 PageID #:1




        4.     Defendant owns and operates a user-friendly restaurant metasearch engine

under the brand name “restaurants.com.” Restaurants.com offers a metasearch engine

service to the public which is heretofore referenced as “goods and services.”

        5.     This complaint seeks declaratory and injunctive relief to have Defendant

update its policies and practices to include measures necessary to ensure compliance with

federal law, to provide auxiliary aids and services for effective communication in

Defendant‟s business so that Plaintiff (who is legally blind) can communicate with

Defendant effectively and timely such that his access to Defendant‟s website is not

impeded; as such impediment has rendered Defendant‟s website not fully accessible to

the visually impaired (such as the Plaintiff).

                               JURISDICTION & VENUE

        6.     This is an action for declaratory and injunctive relief pursuant to Title III

of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §

1331, 28 C.F.R. § 36.201 and to prevent discrimination which includes equal access and

effective communications with Defendant‟s business.

        7.     Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

2201 and 2202.

        8.     Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

Defendant is conducting business within the jurisdiction of this court and is located in the

district.

        9.     The remedies provided by Illinois Statute §740 (the Illinois Human Rights

Act 775 ILCS Sec 1-102; “ILHRA”) are not exclusive, and state administrative remedies

need not be exhausted in connection with suits brought under the ADA.




                                                 2
    Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 3 of 19 PageID #:1




                                            THE PARTIES

       10.       Plaintiff Juan Carlos Gil is a resident of the state of Florida and is disabled

as defined by the ADA.

       11.       Plaintiff is legally blind and a member of a protected class under the ADA,

42 U.S.C. §12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffers optic nerve damage and

is legally blind. Plaintiff also suffers from cerebral palsy, is unable to walk, and is

confined to a wheelchair. Plaintiff is substantially limited in the major life activity of

seeing. Plaintiff‟s disability is defined in 28 C.F.R. §36.105(b)(2) and §36.105(2)(iii)(B).

       12.       Plaintiff is an athlete who travels for his athletic triathlon endeavors, and

also is an advocate for the rights of blind and wheelchair bound disabled individuals.1

       13.        In the past years, Plaintiff has traveled to Arizona, Orlando, and Boston to

attend various conventions and meetings to advance the rights of the disabled. Such

events include, but are not limited to, the National Federation for the Blind convention in

Orlando2, the American Counsel for the Blind conferences3 and various focus groups and

meetings throughout the east coast (including New York and Boston).

       14.       Plaintiff can only use/comprehend internet content that interfaces with his

screen reader software.

       15.       Defendant Restaurant.com, Inc. is a Delaware corporation authorized to

transact business in Illinois. Restaurant.com, Inc. operates an online database under the

1
  Juan Carlos Gil has traveled to speak on disabled rights, written letters, and mentored other disabled
individuals as well as being the Plaintiff in the Landmark Historic federal trial over Web Accessibility
(Juan Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020); See press release on case:
www.prweb.com/releases/2017scottrdinin/06civilrights/prweb14437034.htm
2
  July 2017, 2018
3
  In 2017 (Nevada) and in 2018 (Wisconsin)



                                                     3
    Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 4 of 19 PageID #:1




brand name “restaurants.com” which features restaurants throughout the United States

(sort by region), their menus and prices. It provides information on local restaurants as

well as the opportunity to purchase certificates to purchase food at featured restaurants at

discount prices (such as purchasing a $25 food certificate for $10).

                                                   FACTS

        16.       Defendant is defined as a “Public Accommodation" within meaning of

Title III because Defendant is a private entity which (through its www.restaurant.com

website) sells food coupons which is defined as and “other sales establishment” within

the meaning of by 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

        17.       Defendant‟s www.restaurant.com website is provided to the public and is a

place of public accommodation subject to the requirements of Title III of the ADA and its

implementing regulation as defined by 42 U.S.C. §12181(7)(E); §12182, and 28 C.F.R.

Part 36. Defendant‟s www.restaurant.com website is also referenced throughout as a

“Place of Public Accommodation,” or “Website.”

        18.       Defendant‟s Website is offered as a way for the public to search for

restaurants online, read restaurant reviews, review menu selections, and reserve seating at

numerous restaurants, and purchase food coupons at discount prices, as well as provide

other information the Defendant seeks to communicate to the public.

        19.       The Website is an integral part of the goods and services offered by

Defendant. By this nexus, the Website is characterized as a Place of Public

Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA4.


4
  “The Department of Justice has long taken the position that both State and local government Websites and
the websites of private entities that are public accommodations are covered by the ADA. In other words,
the websites of entities covered by both Title II and Title III of the statute are required by law to ensure that



                                                       4
  Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 5 of 19 PageID #:1




       20.       Plaintiff is a customer who is interested in searching for various

restaurants and restaurants reviews online, such as offered as a service at

www.restaurant.com.

       21.       Continuing his search efforts on the internet, the Plaintiff then learned

about www.restaurant.com and about the services www.restaurant.com offers online.

       22.       Plaintiff went to www.restaurant.com to learn about restaurants in his

geographical area, how to navigate to and from those restaurants featured on

www.restaurant.com, the menu selection and cost of food at various restaurants reviewed

on www.restaurant.com, times, and dates of operations so he can arrange transportation to

said restaurants featured on www.restaurant.com and to purchase food coupons in order

to get discount meals at the restaurants featured on www.restaurant.com, and as such

becoming a user of the Restaurants.com search engine.

       23.       Defendant‟s Website was inaccessible so Plaintiff could not (among other

things):

             a. Access reviews and find out restaurant „star‟ ratings,
             b. Learn about the menu selections and prices for the purpose of then going
                to a local restaurant to purchase food, and
             c. Purchasing food coupons in order to get discount meals at featured
                restaurants.

       24.    The failure to obtain the information needed precluded Plaintiff‟s ability to

patronize the www.restaurant.com search engine because, as a blind individual, Plaintiff

needs to plan his outings out in detail in order to have the proper financing for a venture,

and insure that he arrives at a given location for the desired activity (eating, drinking,

their sites are fully accessible to individuals with disabilities.” ( See: Statement of Eve Hill Senior
Counselor to the Assistant Attorney General for the Civil Rights Department of Justice - Before the Senate
Committee on Health, Education, Labor & Pensions United States Senate – Concerning The Promise of
Accessible Technology: Challenges and Opportunities – Presented on February 7, 2012.



                                                    5
    Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 6 of 19 PageID #:1




shopping, or recreating).

       25.    The failure to be able to purchase food coupons online precluded Plaintiff‟s

ability to use food coupons for bargain dining at local restaurants.

       26.        In this Smartphone era (the age of information technology), Defendant‟s

provision of a Website is an essential part of the services offered, and is no different than

the customer service which Defendant provides to the public as part of its product and

service offering.

       27.        Defendant‟s Website is not designed with consideration for Universal

design. Universal design is necessary so visually impaired individuals who use screen

reader software can access the Website5.

       28.        Furthermore, Defendant‟s Website does not have the indication of website

accessibility6.

       29.    Plaintiff has tried and has been unable to access and comprehend

Defendant‟s Website. By denying Plaintiff the opportunity to comprehend its Website

due to Plaintiff‟s disability (visual impairment), Defendant has denied Plaintiff the

opportunity to use the internet to view restaurant options, as well as the food and drink

selections at those restaurant options in order to plan a trip to dine out, plan his meal

selection in advance and purchase food coupons in order to dine at bargain prices, as

accommodations are made available to the public (non-disabled persons and persons

who are not visually impaired).
5
  “Universal design is the design of products and environments to be usable by all people, to the greatest
extent possible, without the need for adaption or specialized design.” Kalbag, Laura (2017), by
Accessibility for Everyone, (p. 5)


6




                                                     6
  Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 7 of 19 PageID #:1




       30.      Plaintiff‟s inability to communicate with Defendant‟s business created a

virtual barrier which resulted in an effective barrier to access to Defendant‟s restaurant

search engine and discount food coupons and has hindered, impeded and inhibited

Plaintiff‟s access to featured restaurant locations.

       31.      Plaintiff‟s   expectation     of       comparing   restaurants      online      at

www.restaurant.com was vanquished since he could not access Defendant‟s Website at

all to avail himself of the latest services which Defendant offers to the public.

       32.   The fact that Plaintiff could not access the Defendant‟s Website                left

Plaintiff excluded from accessing a plethora of local restaurants and purchasing food

coupons for bargain dining and further left him with the feeling of segregation, rejection,

isolation, and unable to participate in his own business affairs (such as in this case

finding a suitable restaurant in Plaintiff‟s desired area for dining) in a manner equal to

that afforded to others who are not similarly disabled.

       33.      Plaintiff‟s inability to fully use Defendant‟s Website has hindered,

impeded and inhibited Plaintiff‟s access to local restaurant locations as advertised on

Defendant‟s Website.

       34.      Plaintiff has suffered as a result and has suffered particularized harm and

an injury in fact.

       35.      Plaintiff cannot make proper arrangements for transportation of himself

and his wheelchair to restaurants recommended at www.restaurant.com without the

ability to know in advance which restaurants are recommended or to know what menus,

reviews, and reservation times are available online through Defendant‟s Website. Plaintiff

also faces a great degree of uncertainty at not being able to view the selection of




                                               7
  Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 8 of 19 PageID #:1




restaurants / menu (food and drink) selection, or restaurants reviews in advance which

information is available online through Defendant‟s Website. Because Plaintiff lacks

basic understanding of the “who, what, where, and how” to physically travel to

Defendant‟s Restaurants.com recommended restaurant locations, Plaintiff is effectively

denied the ability to physically travel to restaurants which Defendant‟s Website (search

engine) provides within Plaintiff‟s desired dining area (physical location).

       36.        Plaintiff has visited Defendant‟s Website and a concrete plan to purchase

food coupons and to become a customer of www.restaurant.com when he is treated like

other members of the public, which Plaintiff will commence immediately and throughout

the coming year (2019).

       37.        By denying Plaintiff the opportunity to comprehend its Website due to

Plaintiff‟s disability (visual impairment), Defendant has denied Plaintiff the opportunity

to participate in (or benefit from) Defendant‟s goods and services as afforded to the

public (non-disabled persons and persons who are not visually impaired).

       38.      Plaintiff will suffer continuous and ongoing harm from Defendant‟s

omissions, policies, and practices set forth herein unless enjoined by this Court.

       39.        On information and belief, Defendant has not initiated an ADA policy for

effective communication to insure full and equal use of its business by individuals with

disabilities.

       40.        On information and belief, Defendant has not provided transparency to the

public by disclosing its intent to correct the inaccessibility of its Website.

       41.        Thus, Defendant has not provided full and equal enjoyment of the services,

facilities, privileges, advantages, and accommodations provided on its Website.




                                               8
    Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 9 of 19 PageID #:1




        42.       All Public Accommodations must insure that their Places of Public

Accommodation provide Effective Communication for all members of the general

public, including individuals with disabilities.

        43.       On information and belief, Defendant is aware of the common access

barriers and barriers to effective communication within its Website/search engine which

prevent individuals with disabilities who are visually impaired from the means to

comprehend the information presented therein.

        44.       Defendant and alike search engines are fully aware of need to provide full

access to all internet users.7

        45.       Such barriers result in discriminatory and unequal treatment of individuals

with disabilities who are visually impaired and result in punishment and isolation of blind

and low vision individuals from the rest of society.

        46.       Plaintiff has no plain, adequate, or complete remedy at law to redress the

wrongs alleged hereinabove and this suit for declaratory judgment and injunctive relief is

his only means to secure adequate redress from Defendant‟s unlawful and discriminatory

practices. No price can be put on Plaintiff‟s inability to investigate, compare local

restaurants and purchase food coupons for himself.

        47.       Notice to Defendant is not required as a result of Defendant‟s failure to

cure the violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28

U.S.C. §§ 2201, 2202.

        48.       Plaintiff has retained the civil rights law office of Scott R Dinin, P.A. and

7
  Major Retailing Trade Magazines have been publishing articles to alert retailer of the need to update their
websites in light of current legal trends and cases e.g.
(https://www.digitalcommerce360.com/2016/04/01/web-accessibility-what-e-retailers-need-know/),
 (www.retailingtoday.com/article/lawsuit-highlights-importance-ada-compliance )



                                                      9
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 10 of 19 PageID #:1




has agreed to pay a reasonable fee for services in the prosecution of this cause, including

costs and expenses incurred. Plaintiff is entitled to have reasonable attorneys‟ fees, costs

and expenses paid by Defendant

  COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          49.   It is irrefutable that the ADA and implementation of ADAAG requires that

Public Accommodations (and Places of Public Accommodation) are required to ensure

that communication is effective.

          50.   According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services includes

“voice, text, and video-based telecommunications products and systems.” 28 C.F.R.

§36.303(b)(2) specifically states that screen reader software is an effective method of

making visually delivered material available to individuals who are blind or have low

vision.

          51.   Section   28    C.F.R.    §36.303(c)   specifically   states   that   public

accommodations must furnish appropriate auxiliary aids and services where necessary to

ensure effective communication with individuals with disabilities. “In order to be

effective, auxiliary aids and services must be provided in accessible formats, in a timely

manner, and in such a way as to protect the privacy and independence of the individual

with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          52.   Part 36 of Title 28 of the C.F.R. was designed and is implemented to

effectuate subtitle A of Title III of the ADA, which prohibits discrimination on the basis

of disability by public accommodations and requires places of public accommodation to

be designed, constructed, and altered in compliance with the accessibility standards

established by Part 36.




                                             10
    Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 11 of 19 PageID #:1




        53.      Defendant‟s Website has not been designed to interface with the widely

and readily available technologies that can be used to ensure effective communication.

Defendant’s Business is A Place of Public Accommodation

        54.      By virtue of the fact that Defendant‟s Website is available to the public, the

website is a place of public accommodation subject to the requirements of Title III of the

ADA; 42 U.S.C. §12181(7)(E). The ADA prohibits any and all barriers which would

limit access by the visually impaired to such places of public accommodation.

        55.      The virtual barrier to access is just as real as a physical barrier to access,

for without information as to goods and services offered by Defendant and the ability to

investigate and choose a restaurant and find out even perfunctory information like what

restaurants are in the area, the price range of the restaurants and reservation availability,

the visually impaired have no access to Defendant‟s restaurant recommendations which

Defendant‟s search engine provides to the public.

The Website As A Place of Public Accommodation

        56.      The Courts have held that, when services available on an internet website

have a connection to a physical Place of Public Accommodation, that website falls within

the ADA‟s Place of Public Accommodation requirement; Peoples v Discover Financial

Services, Inc., 2009 WL 3030217, 2 (E.D. Pa. 2009).

        57.      Further, the Department of Justice has long affirmed the application of

Title III of the ADA to websites of public accommodations8.


8
  See generally Statement of Interest of the United States, Nat’l Assoc. of the Deaf v. Netflix, Inc., 869 F.
Supp. 2d 196 (D. Mass. 2012) (No. 3:11-cv-30168), available at www.ada.gov/briefs/netflix_SOI.pdf
(discussing the Department‟s history of public pronouncements on the topic); see also Consent Decree,
Nat’l Fed. of the Blind and United States v. HRB Digital LLC and HRB Tax Group, Inc., No. 1:13-cv-
10799-GAO (entered March 25, 2014), available at www.ada.gov/hrb-cd.htm 0(comprehensive decree



                                                    11
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 12 of 19 PageID #:1




       58.      The www.restaurant.com website is a Place of Public Accommodation

pursuant to 42 U.S.C. §12181(7)(E) because it serves as an online store which sells food

coupons (such as purchase of $25 of food for the price of $10) to the restaurants featured

within www.restaurant.com.

       59.      It is clear that the ADA applies to the Defendant‟s Website, as the

www.restaurant.com website is a Place of Public Accommodation for the following

reasons: (1) the statutory construction of the ADA demonstrates its applicability is not

limited to physical “brick and mortar” locations; (2) Congress‟ intent was for the ADA to

be responsive to changes in technology; and (3) the Department of Justice has interpreted

the ADA to apply to websites.

       60.      Recent case law supports that the intangible barriers presented within

Defendant‟s Website are violative of the ADA. See Dennis Haynes v Dunkin’ Donuts,

LLC. Cir. Case No. 18-10373 11th Cir. (Order Reversed and Remanded So Dist. Fla. Case

0:17-cv-61072-WPD Order) wherein the 11th Circuit Court of Appeals stated that the

Dunkin‟ Donuts website was a service provided by the Dunkin‟ Donuts stores, which are

places of public accommodation, and that the “ADA is clear that whatever goods and

services Dunkin‟ Donuts offers as a part of its place of public accommodation, it cannot

discriminate against people on the basis of a disability, even if those goods and services

are intangible.” see id. at 1281–82, pgs. 5, 6.




governing the accessibility of H&R Block‟s website); Settlement Agreement Between United States and
Ahold U.S.A. Inc. and Peapod LLC (11/17/14), available at https://www.ada.gov/peapod_sa.htm
(agreement addressing accessibility of online grocery service); Statement of Interest filed by the
Department in Juan Carlos Gil v Winn Dixie Stores, Inc. No. 16-cv-23020 [DE #23].




                                                12
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 13 of 19 PageID #:1




       61.     At the present time and since the Website‟s inception, Defendant has

provided inadequate service, and ineffective communications and services. Plaintiff‟s

injuries are real, have occurred, and are continuing. Plaintiff‟s injuries will continue to

occur until it is absolutely clear that Defendant‟s policies are brought in line with 2018

expectations of civil rights.

       62.     No notice is required because under Title III of the ADA, 42 U.S.C. §

12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

class of individuals with disabilities an opportunity to participate in or benefit from the

goods, services, facilities, privileges, advantages, or accommodation, which is equal to

the opportunities afforded to other individuals.

       63.     Unlawful discrimination includes “a failure to make reasonable

modifications in policies, practices, or procedures, when such modifications are necessary

to afford such goods, services, facilities, privileges, advantages, or accommodations to

individuals with disabilities, unless the entity can demonstrate that making such

modifications would fundamentally alter the nature of such goods, services, facilities,

privileges, advantages or accommodations.” 42 U.S.C. §12182(b)(2)(A)(II).

       64.     Unlawful discrimination also includes “a failure to take such steps as may

be necessary to ensure that no individual with a disability is excluded, denied services,

segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services, unless the entity can demonstrate that taking such steps

would fundamentally alter the nature of the good, service, facility, privilege, advantage,

or accommodation being offered or would result in an undue burden.” 42 U.S.C.

§12182(b)(2)(A)(III).




                                             13
     Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 14 of 19 PageID #:1




         65.    The use of the internet is at the center of daily life because it is 2018, not

1996.

Barriers to Access

         66.    As a result of the inaccessibility of Defendant‟s Website to Plaintiff,

Plaintiff has been denied full and equal access to the www.restaurant.com search engine

as Defendant has made available to the public through the information provided on

Defendant‟s Website, in derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42

U.S.C. §12182 et. seq.

         67.    There are readily available, well established guidelines on the Internet for

making websites accessible to the blind and visually impaired. Incorporating the basic

components to make its Website accessible would neither fundamentally alter the nature

of Defendant‟s business nor would it result in an undue burden to the Defendant.

         68.    The Website does not offer include the universal symbol for the disabled9

and the indication of website accessibility10 which would permit disabled individuals to

access the Website‟s accessibility information and accessibility protocols.

Violations of the ADA

         69.    Defendant is in violation of the ADA by creating barriers for individuals

with disabilities who are visually impaired and who require the assistance of interface

with screen reader software to comprehend and access websites. These violations are



9
                     , or HTML “Accessibility” link for those individuals who are visually impaired


10




                                                 14
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 15 of 19 PageID #:1




ongoing.

       70.      As a result of the inadequate development and administration of

Defendant‟s Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C.

§12133 and 28 C.F.R. §36.303 to remedy the discrimination.

       71.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief; including an order to:

    a) Require Defendant adopt and implement a web accessibility policy to make

        publically   available    and    directly   link    from   the   homepage   of   the

        www.restaurant.com website to a statement as to the Defendant‟s policy to ensure

        persons with disabilities have full and equal enjoyment of the services, facilities,

        privileges, advantages, and accommodations through its Website.

    b) Require Defendant take the necessary steps to make its Website readily accessible

        to and usable by visually impaired users, and during that time period prior to the

        www.restaurant.com website‟s being readily accessible, to provide an alternative

        method for individuals with visual impairments to access the information

        available on the Website until such time that the requisite modifications are made,

        and

    c) Require Defendant to provide the appropriate auxiliary aids such that individuals

        with visual impairments will be able to effectively communicate with the Website

        for purposes of viewing Restaurants.com and becoming informed of nearby

        restaurants, looking at menus, and reserving a table (for dining) online. During

        that time period prior to the Website‟s being designed to permit individuals with

        visual impairments to effectively communicate, requiring Defendant to provide




                                              15
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 16 of 19 PageID #:1




        an alternative method for individuals with visual impairments to effectively

        communicate so they are not impeded from obtaining the goods and services

        made available to the public through Defendant‟s Website.

       72.      For all of the foregoing, the Plaintiff has no adequate remedy at law.

               COUNT II - VIOLATION OF ILLINOIS HUMAN RIGHTS ACT


       73.       Defendant Restaurants.com, Inc. is a resident of (and maintains its

physical location in) the state of Illinois.

       74.      Plaintiff Juan Carlos Gil suffers from a disability included within the

definition of disability as delineated within the Illinois Human Rights Act (“ILHRA”).

The ILHRA which states that [a] disability means a determinable physical or mental

characteristic of a person including a characteristic which may result from disease, injury,

or congenital condition of birth or a functional disorder; 775 ILCS 5/1-103 §1-103(I).

       75.      The ILHRA provides that all individuals within the state of Illinois shall

be free from discrimination based upon physical or mental disabilities; 775 ILCS 5/1-102

§1-102(A).

       76.      The ILHRA states that it is a civil rights violation for any person to

discriminate in the provision of enjoyment of facilities, goods, and services in any public

place of accommodation; 775 ILCS 5/5-102(A).

       77.      The fact that Defendant‟s restaurant search engine sells food coupons, it is

an “other sales establishment” as defined within 775 ILCS 5/5-101(A)(5).

       78.      As the owner and/or operator of a restaurant search engine sells food

coupons operating with the state of Illinois, Defendant Restaurant.com, Inc. is subject to

Illinois Human Rights Act (“ILHRA”), as codified at 775 ILCS 5.



                                               16
 Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 17 of 19 PageID #:1




       79.        By failing to provide its Website in a format accessible for blind or low

signed individuals, Defendant has denied Plaintiff access to goods and services which it

offers to the public. Such refusal of equal access to goods and services is a violation of

Illinois law.

       80.        Such violations of Illinois law were deliberate and knowing.

       81.        Under the ILHRA, as codified at 775 ILCS 5/8, the Plaintiff is entitled to

file a civil action against the Defendant in accordance with the code of civil procedure.

                                   DEMAND FOR RELIEF

        WHEREFORE, Plaintiff Juan Carlos Gil hereby demands judgment against

Defendant Restaurant.com, Inc. and requests the following injunctive and declaratory

relief permanently enjoin Defendant from any practice, policy and/or procedure which

will deny Plaintiff (and other individuals with visual impairments) equal access to, and

benefit from Defendant‟s services, programs, activities and facilities, as well as:

                a) The Court issue a declaratory judgment that Defendant has violated

                   Plaintiff‟s rights as guaranteed by the ADA;

                b) A declaration that Defendant has owned and/or operated its restaurant

                   search engine and sales establishment in violation of the ILHRA and have

                   violated 775 ILCS 5 et. seq in that the Defendant failed to consider and

                   accommodate the needs of disabled persons to the full extent required by

                   Illinois law.

                c) The Court enter an Order requiring Defendant to update its

                   www.restaurant.com website to remove barriers in order that individuals

                   with visual disabilities can access the Website and effectively




                                               17
     Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 18 of 19 PageID #:1




                communicate with the Website to the full extent required by Title III of

                the ADA and Illinois statutes;

             d) The Court enter an Order requiring Defendant to clearly display the

                universal disabled logo11 and sign of website accessibility12 (standard

                WCAG 2.0) within its Website. Such a clear display is to insure that

                individuals who are disabled are aware of the availability of the accessible

                features of the www.restaurant.com website;

             e) The Court enter an Order compelling Defendant to contract with an

                independent ADA expert/consultant for the purposes of that ADA

                expert/consultant review Defendant‟s policies, practices and procedures

                for five years commencing from the date of the Court‟s Order to insure

                that Defendant is in compliance with the ADA;

             f) The Court enter an order requiring Defendant to provide ongoing support

                for web accessibility by implementing a website accessibility coordinator,

                a website application accessibility policy, and providing for website

                accessibility feedback to insure compliance thereto;

             g) The Court enter an Order directing Defendant to evaluate its policies,

                practices and procedures toward persons with disabilities, for such

                reasonable time so as to allow Defendant to undertake and complete

                corrective procedures to the Website;



11




12




                                            18
Case: 1:19-cv-02483 Document #: 1 Filed: 04/12/19 Page 19 of 19 PageID #:1




        h) Award damages including but not limited to mental anguish, loss of

           dignity, and any other intangible injuries;

        i) The Court to award Plaintiff reasonable litigation expenses and attorneys‟

           fees; and

        j) That the Court award such other and further relief as it deems necessary,

           just and proper.

           Dated this 12th day of April 2019.

                                 Respectfully submitted,
                                       s/Scott Dinin
                                       Scott R. Dinin, Esq.
                                       Scott R. Dinin, P.A.
                                       4200 NW 7th Avenue
                                       Miami, Florida 33127
                                       Tel: (786) 431-1333
                                       inbox@dininlaw.com
                                       Counsel for Plaintiff




                                        19
